DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 4 Nov 2020.

Amendments Received
Amendments to the claims were received and entered on 1 Mar 2021.

Election/Restrictions
Claims 6–14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 3 Jan 2019.

Status of the Claims
Withdrawn: 6–14
Examined herein: 1–5 and 15–20

Withdrawn Rejections
The rejection of claims 1–5 and 15–18 under 35 USC § 103 over Rosenberg and Clarke is hereby withdrawn in view of Applicant's amendments, and persuasive argument that neither of these references teaches that the claimed genes, or a classifier that uses expression measurements of these genes, "indicates an effect of the heated tobacco product on the subject" (Reply of 1 Mar 2021, p. 10).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–5 and 15–20 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
The rejection of claims 1–5 and 15–18 is maintained from the previous Office action.  The rationale has been revised to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "assessing a sample obtained from a subject"..
Mathematical concepts recited in the claims include "generating … a first score based on the first quantitative expression data for the gene signature …"; and "generating … a second score based on the second quantitative expression data for the gene signature …".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving … a first [or second] dataset associated with the sample, the dataset comprising quantitative expression data for" several genes and "classifying … the subject as a smoker based on the first predicted smoking status of the subject indicated by the first score".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Claim 1 also recites performing steps of "after the subject took a heated tobacco product for a five-day period after the first sample was obtained"; claim 19 recites an analogous limitation.  By their plain meaning, these are not active method steps.  Rather, they are descriptions of the context in which the method is performed.
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 1 Mar 2021, Applicant argues that "claim 1 recites the additional features of 'classifying … the subject as a smoker …'" because "these additional elements integrate the alleged abstract ideas into the practical application of 'applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition'.  Specifically, in response to being diagnosed as a smoker based on a score of a first sample, the subject can take a heated tobacco product for a five-day period" (pp. 8–9).
While the Examiner acknowledges that "taking a heated tobacco product" constitutes a particular treatment, the claims are not actually limited by performance of this step.  In the invention, etc.  This first entity is the active performer of the invention.  The second entity is the "subject", the person who is being assessed and treated.  This second person is the passive object of the invention.  The claim is limited by the actions of the first entity.  It is not limited by the actions of the subject.  So the recitation of "after the subject took a heated tobacco product for a five-day period" does not describe any limitation of the claim, because it does not describe an action taken by the first entity to perform the claim.  It merely describes the context in which the active steps of the method are performed.
The claims do not "effect" the treatment.  Rather, the treatment is effected by a different entity — the assessed subject — that is outside the scope of the claim.  So the claims cannot be interpreted as including a limitation of "effecting a particular treatment or prophylaxis for a disease or medical condition".  Hence, the claims fail to integrate the abstract idea into a practical application because the practical application occurs outside the scope of the claim.
The arguments are therefore unpersuasive, so the rejection is maintained.
In contrast, if the claims recited a step of "administering a heated tobacco product to the subject for a five-day period" or "having the subject take a heated tobacco product for a five-day period after the first sample was obtained" (see proposed amendment submitted with the agenda for interview of 25 Jan 2021, attached to this Office action), then the claims would be limited to effecting a particular treatment, and would consequently integrate the abstract idea into a practical application.




Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Soren Harward/Primary Examiner, Art Unit 1631